Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 1, 3, 7, 8, 10, 11, 13-16, 18, 22, 40, 47 and 48 are pending in the instant application.
2.	Claims 40, 47 and 48 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 15, 2020.
3.	Claims 1, 3, 7, 8, 10, 11, 13-16, 18 and 22 are under examination in the instant office action.
4.	Any objection or rejection of record, which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.
5.	Applicant’s arguments filed on June 28, 2022 have been fully considered but they are not deemed to be persuasive for the reasons set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 1, 3, 7, 8, 10, 11, 13, 14, 18 and 22 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for reasons of record in section 4 of Paper mailed on September 24, 2020, section 6 of Paper mailed on April 20, 2021 and in section 7 of Paper mailed on December 30, 2021. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant traverses the rejection at pp. 4-8 of the Response. Specifically, Applicant explains the invention at pp. 4-5, and further argues that, “it was possible, as evidenced by the teachings of the specification (see, Specification, p. 24, line 29, to p. 25, line 27; p. 26, 3rd paragraph, to p. 28, line 9; and p. 28, line 21, to p. 30, line 15) , to construct an effective CAAR by selecting and combining, from a large number of possible components used in the field of chimeric receptors, a CD8 alpha transmembrane domain, a 4-1BB intracellular domain, and a CD3 zeta signaling domain”. Applicant cites case law to support the argument that “the description of only one species in a specification can provide adequate support for a genus that is auxiliary to the key feature of an invention if it is generally known in the art. See, e.g, MPEP § 2163”; and argues that the key feature of the representative species in this case is MuSK autoantigen domain. Applicant’s arguments have been fully considered but are not persuasive for reasons that follow.
Presently claimed polynucleotide encoding a chimeric autoantibody receptor (CAAR) comprises four domains, of which one −MuSK autoantigen – is constant as being identified by reference to encoding the polypeptide of SEQ ID NO: 11 (see election of species that defines CAAR of SEQ ID NO: 25, Applicant’s Response of 07/15/2020), wherein the rest of the claimed molecular embodiment is identified by reference to the name of the domains − CD8 alpha transmembrane domain, 4-1BB intracellular domain and CD3 zeta signaling domain. As fully explained earlier, the polypeptide of SEQ ID NO: 11 is known in the prior art, therefore Applicant’s argument that all the members of the claimed CAAR genus of polypeptides can be immediately recognized because they all are defined by the polypeptide of SEQ ID NO: 11, is not persuasive. The Examiner maintains that without clear understanding of the full structure of the claimed polynucleotide encoding CAAR, one of skilled in the art cannot distinguish between those polynucleotides that encode MuSK domain of SEQ ID NO: 11 and those that encode fully functional CARR, which is Applicant’s claimed invention. As long as the structure of each domain is not described, the resulting chimeric receptor cannot be visualized by a skilled practitioner set to make or use Applicant’s claimed product. Alternatively, Applicant can support the written description requirement by at least describing a representative number of species that are within the genus of CARR polynucleotides currently in claims.
A “representative number of species” means that the species which are adequately described are representative of the entire genus. When there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014). This position is further supported by the decision of In re Clarke, 148 USPQ 665, (CCPA 1966), which held that, “It appears to be well settled that a single species can rarely, if ever, afford support for a generic claim. In re Soil, 25 C.C.P.A. (Patents) 1309, 97 F.2d 623, 38 USPQ 189; In re Wahlforss et al., 28 C.C.P.A. (Patents) 867,117 F.21 270,48 USPQ 397. The decisions do not however fix any definite number of species which will establish completion of a generic invention and it seems evident therefrom that such number will vary, depending on the circumstances of particular cases. Thus, in the case of a small genus such as halogens, consisting of four species, a reduction to practice of three, or perhaps even two, might serve to complete the generic invention, while in the case of a genus comprising hundreds of species, a considerably large number of reductions to practice would probably be necessary.” 
For reasons of record explained earlier and reasons above, the rejection is maintained.
	
Conclusion
7.	Claims 15 and 16 stand objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and being limited to the elected subject matter of vector #5.
8.	No claim is allowed.
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA N CHERNYSHEV whose telephone number is (571)272-0870. The examiner can normally be reached 9AM to 5:30PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLGA N CHERNYSHEV/            Primary Examiner, Art Unit 1649                                                                                                                                                                                            
July 26, 2022